Citation Nr: 1533470	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-15 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include degenerate joint disease (DJD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969, from January 1993 to July 1993, and from October 2004 to September 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that on the Veteran's May 2013 VA Form 9, he specifically restricted his appeal to the issues of entitlement to service connection for a right knee condition and entitlement an initial compensable rating for bilateral hearing loss.  The Board also notes that in an April 2013 rating decision, the Veteran's service connected tinnitus was increased from a noncompensable rating to 10 percent, effective October 23, 2009.  The Veteran subsequently withdrew his initial rating claim for tinnitus in a May 2013 statement.  Thus, the issues of entitlement to service connection for hypertension and an initial disability rating in excess of 10 percent for tinnitus are not on appeal before the Board.

The Veteran requested a Board hearing and was scheduled for a hearing in March 2015.  However, the Veteran did not report for the hearing.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2014).  Therefore, the Board may proceed to adjudicate this appeal.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's right knee condition is etiologically related to active service.

2.  The Veteran has demonstrated, at worst, Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.

3.  In May 2013, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to an initial disability rating in excess of 10 percent for tinnitus was requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for status post right knee replacement due to DJD have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 3.303, 3.307, 3.309 (2014).

2.  The criteria for an initial compensable disability rating for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative), for entitlement to an initial disability rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The Veteran's increased rating claim for bilateral hearing loss arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a VCAA notice letter was sent to the Veteran in November 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in April 2013 and SSOC in August 2013.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to evaluate his right knee in July 2013 and VA examinations in June 2010 and June 2013 to evaluate his bilateral hearing loss.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Withdrawal of the Claim for an Initial Increased Rating for Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2014).  In the present case, the Veteran has withdrawn his appeal for an initial disability rating in excess of 10 percent for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.






III.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

Right Knee Condition

The Veteran asserts that his right knee condition is etiologically related to active service.  The Board agrees that service connection is warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In a July 2013 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with right knee DJD.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  Service treatment records (STRs) in 2004 noted that the Veteran was treated with Synvisc for continued knee pain, a January 2005 STR noted that the Veteran was injected with cortisone for his right knee, and an August 2005 STR noted that the Veteran was referred to orthopaedics for continued pain in his right knee.  He subsequently underwent a total right knee arthroplasty in 2009.

The Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 38 U.S.C.A. § 5107 (2014); 38 C.F.R. § 3.102 (2014).  In a July 2013 C&P examination report, the Veteran was diagnosed with right knee DJD.  The Veteran reported that in 1994, while not in active service, he was kicked by a horse, causing him to injure his right knee.  He reported that the pain in his knee was worsening.  

The Veteran did not report flare-ups which impacted the function of his knee or lower leg.  Range of motions results were right knee flexion to 125 degrees with no objective evidence of painful motion and right knee extension to zero degrees or any degree of hyperextension with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with no change in flexion or extension and no additional limitation in range of motion of the knee.  The Veteran had functional loss, functional impairment, or additional limitation of range of motion of his right knee consisting of less movement than normal.  

The Veteran had no tenderness or pain to palpation for joint line or soft tissues.  Muscle strength testing was normal for both right knee flexion and extension.  Joint stability tests of the right knee were all normal for anterior instability, posterior instability, and medial lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation, the Veteran had never had "shin splints," and had never had any meniscal conditions or surgical procedures for a meniscal condition.  The Veteran had a total right knee joint replacement in 2009 with no residuals.  The Veteran had a scar related to his right knee condition but it was not painful and/or unstable or totaling greater than 39 square cm.  

There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's right knee condition and he did not use any assistive devices as a normal mode of locomotion.  Diagnostic imaging studies of the right knee were performed and showed degenerative arthritis in the right knee.  There was no x-ray evidence of patellar subluxation and no other significant diagnostic test findings.  The Veteran's knee condition would not impact his ability to work.  

The VA examiner opined that the Veteran's right knee condition, to include DJD, was at least as likely as not incurred in or caused by his in-service, injury, event, or illness.  The rationale provided was that the Veteran was treated in 2004 with Synvisc, in January 2005 with cortisone injections, and in August 2005 was referred to orthopaedics for continued pain in his right knee and subsequently underwent a total knee replacement for his right knee in 2009.

In an August 2013 C&P Addendum opinion, the same VA examiner noted that the Veteran's right knee condition was as likely as not contributed by strenuous usage physically during active duty, even though he was diagnosed with degenerative arthritis during an inactive period of service.

The Board finds this positive nexus opinion to be factually accurate, fully articulated; it also contains sound reasoning.  The VA examiner's opinion was fully explained and based on a sound rationale.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a second August 2013 C&P Addendum opinion by a different examiner, the VA examiner noted that the opinion was based on a review of the available records without an in-person examination of the Veteran and that the existing medical evidence provided sufficient information to prepare an opinion.  

The VA examiner opined that the Veteran's right knee condition with DJD was less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  The rationale provided was that the Veteran was erroneously diagnosed.  The correct diagnosis should be status-post right total knee replacement due to DJD.  The VA examiner opined that there was no nexus between the Veteran's history of strenuous usage as part of active duty service and his current status-post right total knee replacement due to DJD.  It was not until after his horse accident in October 1994 that the Veteran was diagnosed with osteoarthritis/DJD.  The Veteran reinjured his knee in February 1997 in a Tae Kwon Do accident.  In the examiner's opinion, the Veteran developed post traumatic osteoarthritis/DJD as a result of his October 1994 and February 1997 accidents, while not in active service.  

The examiner also opined that the Veteran's right knee condition, to include DJD, clearly and unmistakably existed prior to active service and was clearly and unmistakably not aggravated beyond its natural progression by any in-service injury, event, or illness.  The rationale provided was that there was no medical record evidence to indicate the Veteran's right knee DJD was aggravated beyond its natural progression by strenuous usage during his final period of active duty service.  

The Board notes that this opinion never addressed the Veteran's treatment in 2004 with Synvisc, in January 2005 with cortisone injections, and in August 2005 was referred to orthopaedics for continued pain in his right knee.  The Board finds that the evidence shows that the second August 2013 C&P Addendum opinion is based on inaccurate facts, namely that the Veteran did not have treatment for his knee during his final period of active service, showing that his right knee condition worsened.  These errors carry significant implications for the opinion provided.  Therefore, the Board finds that the second August 2013 C&P Addendum opinion warrants minimal probative weight because it is based on inaccurate factual bases.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177   (1993).

Based on the above analysis, the Board finds the July 2013 C&P opinion, which found a positive nexus between the Veteran's active service and his current right knee condition, to be more probative than the second August 2013 opinion.  Combined with the Veteran's competent and credible lay statements, the Board finds that it is at least as likely as not that the Veteran's current right knee condition, to include DJD, is etiologically related to active service.  

Bilateral Hearing Loss

The Veteran asserts that his service-connected bilateral hearing loss is more severe than the currently assigned noncompensable rating.  Unfortunately, the Board finds that an initial compensable rating is not warranted.

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The provisions of 38 C.F.R. § 4.31 (2014) provide that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  Id.

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes eleven acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone speech audiometry test.  In 38 C.F.R. § 4.85 (2014), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test, whereas the horizontal columns of Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  Id.

The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2014), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

The relevant evidence includes a June 2010 VA Compensation and Pension (C&P) audio examination report which noted the following pure tone thresholds, in decibels:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
64
40
70
70
75
LEFT
71
35
75
85
90

Speech audiometry testing revealed speech recognition scores of 96 percent in the Veteran's right ear and 92 percent in his left ear.

The hearing impairment levels, based on the June 2010 audiometric findings, correspond to Level II in the right ear and Level II in the left ear, under Table VI.  38 C.F.R. § 4.85 (2014).  Intersecting Levels II and II under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2014).

In June 2013, the Veteran had another VA C&P audio examination.  The following pure tone thresholds, in decibels, were noted:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
63
40
70
70
70
LEFT
75
45
80
85
90

Speech audiometry testing revealed speech recognition scores of 96 percent in the Veteran's right ear and 88 percent in his left ear.  

The hearing impairment levels, based on the June 2013 audiometric findings, correspond to Level II in the right ear and Level III in the left ear, under Table VI.  38 C.F.R. § 4.85 (2014).  Intersecting Levels III and II under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2014).

The Board has also considered the provisions of 38 C.F.R. § 4.86 (2014) governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2014).

In short, the Veteran's bilateral hearing loss disability has remained at a noncompensable level pursuant to VA regulations.  A compensable rating is therefore not warranted.

It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's bilateral hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See Id.; 38 U.S.C.A. § 1155 (West 2014).

The Court has held that a VA examination addressing hearing loss must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the examiner in June 2010 indicated that the Veteran's bilateral hearing loss would impact the ordinary conditions of daily life and the ability to work by making it difficult to understand speech in difficult listening situations such as in the presence of background noise, when the Veteran is unable to see the speakers' faces, or over the phone.  In the June 2013 audio examination, the examiner noted that the Veteran had difficulty understanding female voices and understanding conversational speech when he was not wearing his hearing aids.  Therefore, the examination reports have complied with the requirement and are adequate for rating purposes.

The Board acknowledges the Veteran's assertion that his hearing is worse than currently rated, that he should be entitled to a compensable rating, and that it affects his daily life.  The Veteran is competent to report on factual matters and observable symptoms of which he had firsthand knowledge, and the Board finds that the Veteran is credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the fact that the Veteran's hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  Additionally, with respect to the Rating Schedule, where the criteria set forth therein requires medical expertise that the Veteran has not been shown to have, the objective medical findings and opinions provided in the VA audiological examination reports have been accorded greater probative weight.

While sympathetic to the Veteran's complaints, the Board notes that entitlement to a compensable evaluation has not been demonstrated in the present case.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, an evaluation in excess of the current disability level is not warranted.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected bilateral hearing loss.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's bilateral hearing loss symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the noncompensable rating assigned herein.  See 38 C.F.R. § 4.86, Diagnostic Code 6100 (2014).  

In regard to the Veteran's bilateral hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  Therefore, the Veteran's struggle to hear and understand conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from bilateral hearing loss with the pertinent schedular criteria does not show that his service-connected bilateral hearing loss presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's bilateral hearing loss.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation as he is already retired.  The Veteran has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.




ORDER

Entitlement to service connection for status post right knee replacement due to DJD is granted.

Entitlement to an initial compensable rating for bilateral hearing loss is denied

The appeal for entitlement to an initial disability rating in excess of 10 percent for tinnitus is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


